DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-5, 7-9, 20-24 and 26-27 allowed.
The following is an examiner’s statement of reasons for allowance: The Applicants arguments detailing how an indicia cannot be applied to a radar transmissive housing without unexpectedly changing the behavior and performance of the radar signal is found to be convincing while no prior art could be found which discloses the limitations or teaches, suggests, or motivates an obvious combination to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
June 8, 2021

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845